Case 1:19-cv-00715-LO-IDD Document 151 Filed 12/06/19 Page 1 of 3 PageID# 1173




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division


    JuuL Labs,Inc.,
                          Plaintiff,

            V.


                                                              Civil Action No. l:19-cv-715
    The Unincorporated Associations
    Identified in Schedule A,                                 Hon. Liam G'Grady


                           Defendants.


                                              ORDER


        This matter comes before the Court on the parties' Notice of Agreed Stipulated Dismissal

 with Prejudice as to Certain Defendants. Dkt. 137. Pursuant to Federal Rule of Civil Procedure

41(a)(2), the action is hereby DISMISSED only as to the following defendants further identified

 below: JiaQi Chen, Nicole Egdorf, MingHua Huang, and Jiawei Huang, WITH PREJUDICE.

 No.    Defendant Name       Seller ID/Defendant Store                Defendant Email
  29       JiaQi Chen                  keepvap lug               chenkaki2018(i^honuail.coin
  41      Nicole Esdorf                trisveegdor 0             ti'isteu.egdoif(<^outiook.com
                                                                  czzbackup@outlook.com
  45     MingHua Huang                   wii_store            huangminghua 1024@hotinail.com
                                                                  wmwbackup@outlook.com
  69      Jiawei Huang                  rickyh-00                  a376004478@gmail.com

        It is SO ORDERED.




                                                                     \jD
 December \o_, 2019                                           Liam O'Gn
 Alexandria, Virginia                                         United States District Judge
Case 1:19-cv-00715-LO-IDD Document 151 Filed 12/06/19 Page 2 of 3 PageID# 1174
Case 1:19-cv-00715-LO-IDD Document 151 Filed 12/06/19 Page 3 of 3 PageID# 1175
